NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1823-19T4

IN THE MATTER OF
JERSEY CITY PUBLIC
EMPLOYEES, INC., LOCAL
245,

          Petitioner-Appellant,

v.

CITY OF JERSEY CITY and NEW
JERSEY PUBLIC EMPLOYMENT
RELATIONS COMMISSION,

          Respondent-Respondents,

and

INTERNATIONAL
BROTHERHOOD
OF TEAMSTERS, LOCAL 641,

     Intervenor-Respondents.
___________________________

                   Submitted January 20, 2021 – Decided February 5, 2021

                   Before Judges Fisher and Gummer.
            On appeal from the New Jersey Public Employment
            Relations Commission, PERC No. 2020-24.

            Castronovo & McKinney, LLC, attorneys for appellant
            (Thomas A. McKinney, on the briefs).

            Apruzzese, McDermott, Mastro & Murphy, PC,
            attorneys for respondent City of Jersey City (Arthur R.
            Thibault and Boris Shapiro, of counsel and on the
            brief).

            Christine Lucarelli, General Counsel, attorney for
            respondent New Jersey Public Employment Relations
            Commission (Frank C. Kanther, Deputy General
            Counsel, on the statement in lieu of brief).

            Kroll, Heineman Carton LLC, attorneys for respondent
            International Brotherhood of Teamsters, Local 641
            (Raymond G. Heineman, of counsel and on the brief;
            Seth B. Kennedy, on the brief).

PER CURIAM

      In this appeal, Jersey City Public Employees, Inc., Local 245, argues that

a final decision rendered by the Public Employment Relations Commission –

dismissing Local 245's petition for clarification and its petition alleging unfair

practice charges – was arbitrary, capricious, and unreasonable. We disagree and

affirm.

      For decades, the Jersey City Incinerator Authority (Authority) was a

division of the City of Jersey City involved in the collection, treatment , and

disposal of garbage. To save costs, the City dissolved the Authority in April

                                                                          A-1823-19T4
                                        2
2016 and folded its functions, responsibilities, and employees into the existing

Department of Public Works (Department). In anticipation of the Authority's

dissolution, the City entered into a memorandum of agreement (MOA) with

International Brotherhood of Teamsters Union, Local 641, to ensure the

continuation of its collective negotiations agreement with the Authority and to

recognize Local 641 as the exclusive representative of the Authority's blue-

collar workers who had been transferred to the Department.

      In light of these events, Local 245 – the exclusive representative of the

Department's employees – filed a petition seeking to clarify its position as a

negotiation unit within the City in light of the Authority workers addition to the

Department. Local 245 also filed an unfair-practice charge, alleging the City

had violated various subsections of N.J.S.A. 34:13A-5.4(a), and that the MOA

violated a clause of the City's collective negotiations agreement with Local 245

that established it as the "exclusive representative" for all divisions of the

Department.1

      The matter was investigated by the Director of Representation, who sent

the parties a letter requesting information about: the duties and responsibilities


1
  Local 245 also initially sought clarification and a finding of unfair practices
regarding the characterization of "seasonal employees." Amendments were
soon filed that withdrew those assertions.
                                                                          A-1823-19T4
                                        3
of the blue-collar employees represented by both Local 641 and Local 245; the

negotiation histories of both units; the differences in the terms and conditions of

employment among these employees; and the structure and make-up of the

Department and the now-defunct Authority. The Director also requested that

the information be conveyed via certification or affidavit from individuals with

personal knowledge of any facts presented. The City and Local 641 responded

with certifications, and their positions were in accord. Local 245 filed nothing.

Viewing the record as factually undisputed, the Director considered Local 245's

petitions in light of the undisputed facts and concluded that:        Local 245's

recognition clause excluded former Authority employees' representation by

Local 641; Local 245's petition was the wrong vehicle to seek representation of

Local 641 employees; and the MOA constituted a lawful exercise of the City's

rights and obligations.

      Local 245 sought review of the Director's decision. By way of a written

decision, PERC explained why it concluded the Director had reached the right

conclusion.

      Local 245 appeals, arguing:

              I. PERC'S DECISION TO AFFIRM THE
              DIRECTOR'S DECISION IS ARBITRARY AND
              CAPRICIOUS AS LOCAL 245 IS THE EXCLUSIVE


                                                                           A-1823-19T4
                                        4
            REPRESENTATIVE FOR ALL                JERSEY      CITY
            [DEPARTMENT] EMPLOYEES.

            II. PERC'S DISMISSAL OF THE UNFAIR LABOR
            PRACTICE CHARGES WAS ARBITRARY AND
            CAPRICIOUS BECAUSE JERSEY CITY CLEARLY
            REPUDIATED ITS AGREEMENT WITH LOCAL 245
            WHEN SIGNING ITS [MOA] WITH LOCAL 641 (Not
            Raised Below).

            III. PERC MISAPPLIED THE EERA BY FAILING TO
            EXECUTE ITS INVESTIGATIVE DUTIES IN
            ACCORDANCE       WITH    ITS  REGULATIONS
            RENDERING ITS DECISION ARBITRARY AND
            CAPRICIOUS.

We find insufficient merit in these arguments to warrant further discussion in a

written opinion, R. 2:11-3(e)(1)(E) and affirm substantially for the reasons set

forth in PERC's written opinion with a few additional comments.

      We view Local 245's arguments in light of our standard of review, which

is limited, In re Stallworth, 208 N.J. 182, 194 (2011), and precludes appellate

intervention unless the final agency decision is "arbitrary, capricious or

unreasonable," Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980),

particularly when the agency's expertise is implicated, Stallworth, 208 N.J. at

195, as here.

      Local 245 initially argues that the decision was arbitrary and capricious

because the Director did not conduct an evidentiary hearing. But, as noted


                                                                        A-1823-19T4
                                       5
above, Local 245 chose not to submit sworn statements to rebut the factual

statements provided by the City and Local 641. Because Local 245 failed to

dispute any of the relevant facts, there was no reason for the Director to conduct

an evidentiary hearing. See N.J.A.C. 19:11-2.6(f) (requiring a hearing if "it

appears to the Director" either "that substantial and material factual issues exist"

or "the particular circumstances of the case are such that . . . a hearing will best

serve the interests of administrative convenience and efficiency").

       This left for consideration purely legal questions arising from the

undisputed circumstances – questions that fell within PERC's considerable

expertise.   In its final agency decision, PERC determined that the City's

agreement with Local 245 excluded employees "represented in other bargaining

units," thereby excluding Authority employees who were represented by Local

641.   PERC also found there were no changed circumstances that would

necessitate a clarification because none of the effected employees' job functions

changed with the merger of the Authority into the Department. Authority

employees, as was undisputed, continued to perform their preexisting jobs

without interruption, overlap or intermingling of work with Department

employees. PERC also concluded that these separate negotiation units had

existed for years and were stable, so there was no reason for its intervention into


                                                                            A-1823-19T4
                                         6
the dispute between Local 245 and Local 641. We find nothing arbitrary,

capricious or unreasonable in the conclusions PERC reached.

     Affirmed.




                                                                A-1823-19T4
                                     7